Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 28, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by St. Anne (US 2011/0162661).
Regarding claim 1, St. Anne discloses an article that is capable of maintaining menstrual fluid within the vagina (see Figs. 1, 3) comprising: a flexible substrate 16 having a body facing surface and an opposed garment facing surface (see para. 26); adhesive  14 applied to the body facing surface of the substrate for selectively adhering the article to the body (see para. 27-28); and wherein the substrate is structured and arranged such that it is capable of covering the vaginal opening and maintaining menstrual fluid within the vagina (see Fig. 3, for dimensions that allow this required positioning and adhesive along with position would allow the substrate to maintain menstrual fluid within the vagina). St. Anne further discloses the article has a length as measured along a longitudinally extending centerline of 38.1 mm (see Fig. 3, para. 31, 1.5 inches is about 38.1 mm), which falls within the range of 20-150 mm, and discloses the article has a width as measured along a transversely extending centerline of 26.9875 mm (see Fig. 3, para. 31, 1 and 1/16 inches wide is about 26.9875 mm), which falls within the range of 20-100 mm. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." See MPEP 2114 (II). In this case, due to the dimensions of the article disclosed by St. Anne and the layers of the article, St. Anne discloses an apparatus that teaches all the structural limitations of the claim and, consequently, the recitation of “for maintaining menstrual fluid within the vagina” and “to cover the vaginal opening and thereby maintain menstrual fluid within the vagina) does not differentiate the claimed apparatus from the device of St. Anne, similarly to the case in Ex parte Masham. 
Regarding claim 2, the substrate is structured and arranged such that it is capable of extending at least from one labium minus to an opposed labium minus (see Figs. 2, 3, para. 31, dimensions would allow for this position). In this case, due to the dimensions of the article disclosed by St. Anne and the layers of the article, St. Anne discloses an apparatus that teaches all the structural limitations of the claim and, consequently, the recitation of “to extend at least from one labium minus to an opposed labium minus” does not differentiate the claimed apparatus from the device of St. Anne, similarly to the case in Ex parte Masham. See MPEP 2114 (II).
Regarding claim 8, St. Anne further discloses the article has a total surface area is about 1028 mm2 (see Fig. 3, para. 31, area is length x width). 
Regarding claim 28, St. Anne discloses an article capable of maintaining menstrual fluid within the vagina (see Figs. 1, 3) comprising: a flexible substrate 16 having a body facing surface and an opposed garment facing surface (see para. 26); a bioadhesive 14 applied to the body facing surface of the substrate for selectively adhering the article to the body (see para. 28), wherein the article is sized, structured, and arranged (see Figs. 2, 3, 5, 6, para. 31) such that is can fit in the region on the internal side of the labia but external to the vagina, directly covering the introitus and maintaining the menstrual fluid within the vagina (the dimensions of the article disclosed in Figs. 2 and 3, when the article is placed lengthwise over the urethral opening and vaginal opening disclosed in Fig. 5, can be placed in the position required by claim 28). St. Anne further discloses the article has a length as measured along a longitudinally extending centerline of 38.1 mm (see Fig. 3, para. 31, 1.5 inches is about 38.1 mm), which falls within the range of 20-150 mm, and discloses the article has a width as measured along a transversely extending centerline of 26.9875 mm (see Fig. 3, para. 31, 1 and 1/16 inches wide is about 26.9875 mm), which falls within the range of 20-100 mm. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." See MPEP 2114 (II). In this case, due to the dimensions of the article disclosed by St. Anne and the layers of the article, St. Anne discloses an apparatus that teaches all the structural limitations of the claim and, consequently, the recitation of “for maintaining menstrual fluid within the vagina” and “to fit in the region on the internal side of the labia but external the vagina to directly cover the introitus and thereby maintain the menstrual fluid within the vagina” does not differentiate the claimed apparatus from the device of St. Anne, similarly to the case in Ex parte Masham. 
Regarding claim 31, St. Anne discloses the adhesive is a bioadhesive (see para. 28).
Regarding claims 32 and 33, St. Anne discloses the adhesive consists of cellulosic derivatives and polyethylene glycols (see para. 28, claims allow for “mixtures thereof”). 

Claim Rejections - 35 USC § 102/103
See above for 35 USC § 102 statute.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10, 11, and 12 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over St. Anne.
Regarding claims 3 and 4, St. Anne discloses an article substantially as claimed (see rejections of claim 1 and 2 above) except for the total fluid capacity being less than 0.3 g or 0.1 g, though St. Anne discloses that the article is not an absorbent pad (see para. 14). When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, the flexible substrate, adhesive, and the arrangement allowing for the covering of the vaginal opening and maintaining of menstrual fluid within the vagina as well as capability of extending from one labium minus to an opposed labium minus) except for a property or function (in the present case, the required total fluid capacity less than 0.3 g and less than 0.1 g) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 10, St. Anne discloses an article substantially as claimed (see rejections of claim 1) except for wherein a shear force required to remove the adhesive from skin is greater than a force required to deform the substrate. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, the flexible substrate, adhesive, and the arrangement allowing for the covering of the vaginal opening and maintaining of menstrual fluid within the vagina) except for a property or function (in the present case, a shear force required to remove the adhesive from skin is greater than a force required to deform the substrate) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 11, St. Anne discloses an article substantially as claimed (see rejections of claim 1) except for the adhesive having a peel force of from about 100 to about 700 N/m. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, the flexible substrate, adhesive, and the arrangement allowing for the covering of the vaginal opening and maintaining of menstrual fluid within the vagina) except for a property or function (in the present case, the adhesive having a peel force of from about 100 to about 700 N/m) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 12, St. Anne discloses an article substantially as claimed (see rejections of claim 1) except for the article having a fluid penetration time (FPT) of greater than 500 seconds. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, the flexible substrate, adhesive, and the arrangement allowing for the covering of the vaginal opening and maintaining of menstrual fluid within the vagina) except for a property or function (in the present case, the article having a Fluid Penetration Time (FPT) of greater than 500 seconds) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

Claim Rejections - 35 USC § 103
See above for 35 USC § 103 statute.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over St. Anne in view of von Bittera et al. (US 4,661,099).
Regarding claim 5, teachings of St. Anne are described above but St. Anne does not specifically disclose the article has a thickness in the range of about 0.1 mm to about 5 mm, though St. Anne discloses the substrate having a thickness of from about 0.012 mm to about 0.051 mm (see para. 26).
Von Bittera discloses a self-adhesive sheet-like structure made by adhering an adhesive to a supporting substrate to adhere the structure to the human body, the adhesive layer having a thickness of between about 0.001 and 5 mm (see Abstract, cl. 28). It would have been obvious to a person having ordinary skill in the art at the time of filing to have the adhesive have a thickness of between 0.001 and 5 mm in the article of St. Anne, von Bittera disclosing this thickness for an adhesive layer for attachment of the adhesive layer and substrate to this body, and this thickness allowing for a secure attachment of the adhesive to the body facing surface of the substrate of St. Anne. Consequently, having a thickness in the range of 0.001-5 mm for the adhesive layer and having a thickness from about 0.012 -0.051 mm for the substrate would result in having an article having a thickness in the range of 0.013-5.051 mm (the addition of the lowest thicknesses for the adhesive layer and substrate to the upper range thicknesses for the adhesive layer and substrate). This range disclosed above results in a range encompassing the 0.1-5 mm range required by claim 5. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over St. Anne in view of Luizzi (US 2007/0100313).
Regarding claim 9, teachings of St. Anne are described above but St. Anne does not specifically disclose the adhesive has the following properties: G’ [100 rad/sec @ 37°C] / G’ [0.1 rad/sec @37°C] ≥ 4.5; and -20° C ≤Tg (°C)≤15°C.
Luizzi discloses an article including an adhesive on a body-facing surface of the article for securing the body, the adhesive disclosing the above required properties (see Abstract, para. 49), allowing for the secureness of the article to the body yet permitting the user to selectively attach and remove the article with little pain (see para. 78). It would have been obvious to a person having ordinary skill in the art at the time of filing to replace the adhesive of St. Anne with that of Luizzi in order to allow for the secureness of the article to the body yet permit the user to selectively attach and remove the article with little pain, as disclosed by Luizzi. 
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over St. Anne in view of Bewick-Sonntag et al. (US 2003/0191442).
Regarding claims 29 and 30, teachings of St. Anne are described above and while St. Anne discloses the adhesive may be bioadhesive or pressure sensitive adhesive (see para. 28), St. Anne does not disclose the adhesive is a non-pressure sensitive adhesive substance or the adhesive is selected from the group consisting of waxes, fatty alcohols, high molecular weight alcohols, fatty acids, petroleum jelly, sealing ointments, non-ionic surfactants, alkoxylated amide, alkoxylated amines, alkyl amido alkyl amines, alkyl substituted amino acids, sucrose fatty acid esters and mixtures thereof.
Bewick-Sonntag discloses an interlabial device provided with a pressure sensitive adhesive or tacky non-pressure sensitive adhesive, the non-pressure sensitive adhesive being waxes, fatty alcohols, fatty acids, petroleum jelly, sealing ointments, non-ionic surfactants, alkoxylated amines, alkoxylated amide, alkyl amido alkyl amines, alkyl susbstituted amino acids, and combinations thereof (see para. 232). It would have been obvious to a person having ordinary skill in the art at the time of filing to replace the pressure sensitive adhesive disclosed by St. Anne with a tacky non-pressure sensitive adhesive such as those disclosed by Bewick-Sonntag, Bewick-Sonntag disclosing this replacement in an article that is attached to the body and this replacement predictably allowing for the article to be held in place.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over St. Anne in view of Kim et al. (US 2011/0251541).
Regarding claim 34, teachings of St. Anne are described above but St. Anne does not disclose the adhesive being a silicone adhesive gel in the form of silicone gel adhesive precursors. 
Kim discloses the use of silicone adhesives for attachment, allowing for stable adhesive with skin, specifically soft skin adhesive (SSA), such as Dow Corning MG 7-9800 and MG 7-9850 (see para. 19), both of which are silicone gel adhesive precursors, as disclosed in paragraph 70 of the current published application. It would have been obvious to a person having ordinary skill in the art at the time of filing to have the adhesive of St. Anne replaced with silicone adhesives such as a soft skin adhesive (SSA), such as Dow Corning MG 7-9800 and MG 7-9850, as Kim discloses these adhesives suitable for allowing for stable adhesion with skin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VanPelt et al. (US 2020/0022834), disclosing a hygiene product for application to a woman’s genitals; Leete (US 2015/0245679), disclosing a perspiration shield adherable to skin; Yahiaoui et al. (US 2010/0198177), disclosing an absorbent article for dir4ectly adhering to the skin; Trieu (US 2009/0148503), disclosing a square topical patch for adhesion between vagina and anus; Przepasniak et al. (US 7,514,591), disclosing an interlabial absorbent article; Lenker et al. (US 5,927,282), article for controlling urinary continence comprising flexible substrate and adhesive; Thompson (US 5,669,395), protective wear with adhesive for covering genitalia area; Daniel et al. (US 5,114,419), hygiene device for protecting the genital areas; Rose (US 3,019,443), disclosing a perspiration shield with moisture-proof piece with adhesive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781